                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 7/2/2021
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :             1:19-cr-552-GHW
                                                              :
 EDWARD SHIN,                                                 :                 ORDER
                                                              :
                                             Defendant. :
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

         On June 7, 2021, this Court issued an order in which it directed Foxwoods Resort Casino

(“Foxwoods”) to appear before this Court to show cause why it should not be ordered to

produce documents pursuant to a subpoena served upon it by the Defendant on November 5,

2020. Dkt. No. 95. In that order, the Court directed Defendant to serve the order and

Defendant’s submissions upon Foxwoods and directed Foxwoods to appear before this Court on

July 8, 2021. The Court also directed Foxwoods to file any opposition no later than June 29,

2021. After Foxwoods failed to file any papers in opposition, Shin sought an order from this

Court directing Foxwoods to produce documents responsive to Shin’s subpoena. Dkt. No. 98.

        In his most recent submission, Shin does not provide a proposed order granting the relief

he seeks. Accordingly, Shin is directed to submit a proposed order in Microsoft Word format no

later than July 6, 2021. Shin is further directed to serve this order on Foxwoods. Additionally,

the Government is reminded that, at the conference held on June 11, 2021, it agreed to

provide its view regarding the jurisdictional question the Court raised concerning the

enforcement of Defendant’s subpoena. The Court would still appreciate the Government’s

views. The show cause hearing set for July 8, 2021 shall proceed as scheduled.

        SO ORDERED.                                               _____________________________________
        Dated: July 2, 2021                                             GREGORY H. WOODS
        New York, New York                                             United States District Judge
